PER CURIAM.
The summary judgment below, denying the application for the appraisal of damages to the insured property in a successive Hurricane Andrew claim against the homeowner’s carrier, is affirmed on the authority of United States Fidelity & Guar. Co. v. Romay, 744 So.2d 467 (Fla. 3d DCA 1999). The cause is remanded with directions to permit the plaintiffs to satisfy the applicable pre-appraisal policy conditions under Romay, and thereafter appropriately to pursue the merits of the claim against the carrier, with the action treated for limitations purposes as commenced on July 29, 1997, when the action was filed below.1
Affirmed and remanded with directions.

. We do not reach the issue, raised by the carrier as part of its pre-Romay strategy to avoid the unconditional appraisal then required by Allstate Ins. Co. v. Sierra, 705 So.2d 119 (Fla. 3d DCA 1998), that the "right” to appraisal does not follow the assignment of an accrued claim. It will be time enough to do so below (and on appeal) if, as appears most unlikely, the insurance company raises an objection to appraisal even after the now-mandated-by-Romay satisfaction of the policy pre-conditions.